Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 9-18, and 21-22 are allowed. 
The following is an examiner’s statement of reasons for allowance:  The allowable subject matter indicated in the office action of 2/23/22 has been placed into independent claim form for claims 1 and 15.  Please see the previous office action for the reasons for indicating allowable subject matter.

As for claim 1, the prior art fails to teach support for a lighting device comprising:
an inner housing portion formed from a transparent material and having at least one portion that is shaped to conform to a shape of the lighting device
an outer housing portion comprising at least a bottom wall, a first side wall and a second side wall to form a container, each having diffuse reflective inner surfaces facing the inner housing portion; 
and a plurality of transparent connection members mechanically connected between the inner housing portion and the outer housing portion to support the inner housing portion and divide a region of the container between the inner housing portion and the outer housing portion into a plurality of first cavities enclosed by at least one of the walls at least one of the plurality of connection members, 
the plurality of first cavities being fully separated from one another via at least one of: at least one of the plurality of connection members or the inner housing portion. 


As for claim 15, the prior art fails to teach lighting system comprising:
a support structure comprising: an inner housing portion formed from a transparent material and having at least one portion that is shaped to conform to a shape of the lighting device,
 an outer housing portion comprising at least a bottom wall, a first side wall and a second side wall to form a container, each having diffuse reflective inner surfaces facing the inner housing portion, and a plurality of transparent connection members, mechanically connected between the inner housing portion and the outer housing portion to support the inner housing portion and divide a region of the container between the inner housing portion and the outer housing portion into a plurality of first cavities, 
each cavity being enclosed by at least one of the bottom wall, the first side wall or the second side wall and at least one of the plurality of connection members and fully separated from one another via at least one of: at least one of the plurality of connection members or the inner housing portion; and a lighting device in the inner housing portion.
The closest prior art found was Field US PAT 9644836 in view of Lacriox US 2015/0003055.
Field discloses a support for a lighting device, the support comprising: an inner housing 126 portion formed from a transparent material (col 5 lines 5+) and having at least one portion that is shaped to conform to a shape of the lighting device (shaped to conform to lighting device around sides, see Fig 8); an outer housing portion 115, 120 comprising at least a bottom wall, a first side wall and a second side wall to form a container (as indicated in Figure 8 below, rotated 90 degrees counterclockwise), each of the bottom wall, the first side wall and the second wall having reflective inner surfaces (faces of the bottom and walls inherently reflect light) facing the inner housing portion (walls face inner portion 126); and a plurality of connection members (extending wings 160), formed from the transparent material (part of the clear lens 126,col 5 lines 22+, see Fig 8), and mechanically connected between the inner housing portion and the outer housing portion to support the inner housing portion and divide a region of the container between the inner housing portion and the outer housing portion into a plurality of first cavities (see cavities indicated), each of the plurality of first cavities being enclosed by at least one of the bottom wall, the first side wall or the second side wall and at least one of the plurality of connection members.
Lacroix teaches a housing portion for a lighting device that has diffuse inner reflective surfaces (see paragraph 0016).  However, the combination fails to teach or render obvious the plurality of first cavities being fully separated from one another via at least one of: at least one of the plurality of connection members or the inner housing portion, and there would be no reasonable motivation to modify Lacroix in this manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875